Citation Nr: 0607290	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  03-18 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for pain of the 
shoulders, elbows, knees, and multiple fingers, claimed as 
generalized arthritis.  

2.  Entitlement to service connection for a psychiatric 
disorder claimed as pain disorder with depression secondary 
to the veteran's service connected degenerative disc disease 
of the lumbar spine.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and T.S.



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from June 1983 to June 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

The issues of service connection for pain of the shoulders, 
elbows, knees, and multiple fingers, claimed as generalized 
arthritis, and service connection for a psychiatric disorder 
as secondary to the service-connected degenerative disc 
disease of the lumbar spine are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran's claim of service connection for generalized 
arthritis was denied in a December 1997 Board decision on the 
basis that there was no competent medical evidence to 
establish the presence of generalized arthritis.  

2.  The evidence submitted since the December 1997 Board 
decision includes diagnoses of degenerative arthritis by 
private physicians, as well as a June 2000 bone scan which 
possibly reflected degenerative or other arthropathic 
process.  



CONCLUSION OF LAW

The evidence submitted since the December 1997 Board decision 
is new and material, and the veteran's claim is reopened.  
38 C.F.R. § 3.156(a) (2001); 38 C.F.R. § 20.1105 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  

The Board finds that the duty to notify and duty to assist 
the veteran has been met regarding the issue of whether new 
and material evidence has been submitted to reopen the 
veteran's claim for service connection for generalized 
arthritis.  

Furthermore, given the favorable nature of this portion of 
the decision, any failures in the duty to notify or duty to 
assist are harmless error, as it has failed to result in any 
prejudice to the veteran. 

The veteran contends that he has developed a disability 
manifested by joint pains which might be generalized 
arthritis due to active service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  

The record shows that entitlement to service connection for 
generalized arthritis was denied in a December 1997 Board 
decision.  The veteran did not appeal this decision to the 
United States Court of Appeals for Veterans Claims (Court).  

The veteran's request to reopen his claim for service 
connection for generalized arthritis was received in July 
2001.  

When a claim is disallowed by the Board, it may not be 
thereafter be reopened and allowed, and no claim based upon 
the same factual basis shall be considered.  When a claimant 
requests that a claim be reopened after an appellate decision 
and submits evidence in support thereof, a determination as 
to whether such evidence is new and material must be made 
and, if it is, whether it provides a new factual basis for 
allowing the claim.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1105.  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).  

Under this standard, new evidence may be sufficient to reopen 
a claim if it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  

The December 1997 Board decision denied service connection 
for generalized arthritis on the basis that the veteran had 
not submitted competent evidence to establish the existence 
of generalized arthritis.  

The evidence submitted subsequent to the December 1997 Board 
decision includes the report of a private bone scan completed 
in June 2000.  The impression noted a number of minor 
findings with increased uptake identified mostly about the 
knees and ankles, which could reflect degenerative or other 
arthropathic process.  

The veteran has also submitted the November 2000 report of a 
private rheumatologist, who stated that the veteran's 
symptoms and findings are most consistent with generalized 
osteoarthritis.  

Furthermore, a second private doctor has included diagnoses 
of osteoarthritis in his treatment records dated from 2000 to 
2003, and noted that the veteran had a current diagnosis of 
generalized arthritis in an October 2001 letter.  

The Board finds that the veteran has submitted new and 
material evidence pertaining to his claim for service 
connection for pain of the shoulders, elbows, knees and 
multiple fingers, claimed as generalized arthritis.  

The December 1997 Board decision denied his claim on the 
basis that there was no competent evidence of the claimed 
disability.  The veteran has now submitted evidence of 
generalized arthritis from two private doctors.  

This evidence was not available at the time of the December 
1997 Board decision.  Furthermore, it is of such significance 
that it must be considered to fairly decide the merits of the 
veteran's claim.  

Therefore, the additional evidence is new and material, and 
the veteran's claim of service connection is reopened.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for pain of the shoulders, 
elbows, knees and multiple fingers, claimed as generalized 
arthritis; the appeal to this extent is allowed, subject to 
the regulations controlling disbursement of VA monetary 
benefits.  



REMAND

The evidence pertaining to the veteran's claim of service 
connection for pain of the shoulders, elbows, knees and 
multiple fingers, claimed as generalized arthritis, includes 
two opinions.  

The veteran has submitted an October 2001 opinion from S.G., 
his private doctor.  This opinion states that, based on the 
findings of Dr. L., the veteran clearly had generalized 
arthritis.  

While a June 2000 bone scan conducted for Dr. L. noted a 
number of minor findings with increased uptake which could 
reflect degenerative or other arthropathic process, it 
recommended that these findings be confirmed by X-ray 
studies.  

The records dated from June 2000 to November 2000 from Dr. L. 
include other diagnoses, such as polyarthralgia and myalgia.  

While the November 2000 letter from Dr. L. states the 
veteran's symptoms and radiographic findings "[were] most 
consistent with" generalized arthritis, this is not a 
definitive diagnosis, especially when viewed in light of 
April 2002 VA X-ray studies which are completely negative for 
findings of generalized arthritis in all of the veteran's 
claimed joints.  

The second opinion was offered by a VA examiner following an 
April 2002 examination.  This examiner opined that the 
veteran's current arthritis was not related to the incidents 
of pain for which the veteran was seen during active service.  

However, the Board notes that the veteran's contentions 
include the belief that his current disability may be related 
to his service connected back disability.  

The April 2002 opinion does not address this contention.  In 
addition, the veteran has not been afforded a VA rheumatology 
examination to determine the presence and likely etiology of 
a pain disorder other than generalized arthritis.  

Furthermore, the Board notes that the veteran has not been 
afforded a VA psychiatric examination in conjunction with his 
claim for service connection for a pain disorder with 
depression secondary to his service connected degenerative 
disc disease of the lumbar spine.  The Board finds that such 
an examination would be useful in reaching a determination in 
this claim.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
veteran for his claimed disabilities 
since 2004.  After securing the necessary 
release, the RO should obtain these 
records and associate them with the 
claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and likely etiology of his claimed 
disability.  All indicated tests and 
studies should be conducted.  The 
examination should be conducted by an 
examiner who has not previously examined 
the veteran.  The claims folder should be 
made available to the examiner for review 
before the examination.  After completion 
of the examination and review of the 
claims folder, the examiner should 
attempt to express the following 
opinions: 

a)  Does the veteran have an orthopedic 
disability manifested by pain of the 
shoulders, elbows, knees, and multiple 
fingers that can be attributed to a 
physical (as opposed to psychiatric) 
etiology?  If so, what is the diagnosis 
of this disability?  

b)  If the veteran is found to have a 
disability due to physical causes, is it 
as likely as not that this disability was 
incurred due to active service?  The 
veteran's reports of joint pain in 
service should be noted.  

c)  If the veteran is found to have a 
disability due to physical causes that 
was not incurred due to active service, 
is it as likely as not that this 
disability was incurred as a result of 
the veteran's service connected back 
disability?  

The reasons and bases for all opinions 
should be noted and discussed in full.  
The examiner's attention is directed in 
particular to the service medical records 
in which the veteran sought treatment for 
joint pain, the October 2001 and April 
2002 opinions, the diagnoses of the 
private examiners, the 1992 and 2000 bone 
scans, and all other X-ray findings.  

3.  The veteran should be afforded a VA 
rheumatology examination to determine the 
nature and likely etiology of his claimed 
disabilities.  All indicated tests and 
studies should be conducted.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  After completion of the 
examination and review of the claims 
folder, the examiner should attempt to 
express the following opinions:  

a)  Does the veteran have a disability 
manifested by pain of the shoulders, 
elbows, knees, and multiple fingers that 
can be attributed to a physical (as 
opposed to psychiatric) etiology?  If so, 
what is the diagnosis of this disability?  

b)  If the veteran is found to have a 
disability due to physical causes, is it 
as likely as not that this disability was 
incurred due to active service?  The 
veteran's reports of joint pain in 
service should be noted.  

c)  If the veteran is found to have a 
disability due to physical causes that 
was not incurred due to active service, 
is it as likely as not that this 
disability was incurred as a result of 
the veteran's service connected back 
disability?  

The reasons and bases for all opinions 
should be noted and discussed in full.  
The examiner's attention is directed in 
particular to the service medical records 
in which the veteran sought treatment for 
joint pain, the October 2001 and April 
2002 opinions, the diagnoses of the 
private examiners, the 1992 and 2000 bone 
scans, and all other X-ray findings.  

4.  If there is a discrepancy between the 
diagnoses and opinions of the orthopedic 
examiner and the diagnoses and opinions 
of the rheumatology examiner, the reports 
should be returned to the examiners, and 
an attempt should be made to reconcile 
these opinions.  

5.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and likely etiology of his claimed 
disabilities.  All indicated tests and 
studies should be conducted.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  After completion of the 
examination and review of the claims 
folder, the examiners should attempt to 
express the following opinions:  

a)  Does the veteran have a psychiatric 
disability, including a disability 
manifested by a pain disorder or 
depression?  If so, what is the diagnosis 
of this disability?  

b)  If the veteran is found to have a 
psychiatric disability, is it as likely 
as not that this disability was incurred 
due to the veteran's service connected 
back disability?  If the veteran is found 
to have a psychiatric disability that is 
not due to his service connected back 
disability, is it as likely as not that 
this disability was incurred due to other 
nonservice connected disabilities?  In 
the alternative, is it as likely as not 
that this disability was incurred due to 
active service?  

The reasons and bases for all opinions 
should be noted and discussed in full.  
The examiner's attention is directed to 
the service medical records in which the 
veteran sought treatment for joint pain, 
as well as the October 2000 report from 
the veteran's psychologist.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The purpose of the examination(s) requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination(s) may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


